DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              IVAN NAVA,
                               Appellant,

                                   v.

              YURI KOVERDA and ELENA TARASSOVA,
                          Appellees.

                              No. 4D21-75

                             [April 1, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; John Bowman, Judge; L.T. Case Nos. COCE18-017125
and CACE19-15404 (AP).

  Alan Glenn, Hollywood, for appellant.

  No appearance for appellees.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.